DETAILED ACTION
Summary
The Amendment filed on December 15, 2020 has been acknowledged. 
Claims 1, 11 and 20 have been amended.  
Currently, claims 1 – 20 are pending and considered as set forth.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 


Claims 1 – 3, 6, 10 – 13, 15 and and 19 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sullivan et al. (Hereinafter Sullivan) (US 2020/0103882) in view of Worsley et al. (Hereinafter Worsley) (US 2016/0090248).

As per claim 1, Sullivan discloses elements of: a method comprising: 
determining, by a loading coordination engine, a delivery destination of a first item based on item data associated with the first item (See at least figure 6 and paragraph 42; via determining a logistic good that is to be loaded into transportation vehicle); 
assigning, by the loading coordination engine, the first item to a location in a delivery vehicle (See at least paragraph 35 and 42 - 43; via outbound robot queue have specific location at the vehicle to load based on ordered sequence); 
generating, by the loading coordination engine, a task list including an instruction to an automated guided vehicle ("AGV") to position the first item in the delivery vehicle based on the assigned location in the delivery vehicle (See at least paragraph 35 - 36 and 42 - 43; via outbound robot queue have specific location at the transportation vehicle to load based on ordered sequence); 
navigating the AGV to a loading area to retrieve the first item from the loading area (See at least paragraph 21 and 29; via AGV navigating the warehouse storage area to retrieve pallets of goods or items and deliver it to outbound truck);

placing, by the AGV, the first item at the assigned location based on the task list (See at least paragraph 21; via AGV navigating the warehouse storage area to retrieve pallets of goods or items and deliver it to outbound truck. paragraph 35 - 36 and 42 – 43 further teaches an outbound robot queue have specific location at the transportation vehicle to load based on ordered sequence). 
Sullivan does not explicitly teach element of: assigning a first item a location in a shelf in a delivery vehicle.
Worsley teaches element of: assigning a first item a location in a shelf in a delivery vehicle (See at least paragraph 55 and 66 – 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include assigning a first item a location in a shelf in a delivery vehicle as taught by Worsley in the system of Sullivan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Sullivan discloses element of: wherein assigning the first item to the location in the delivery vehicle is based on the delivery destination determined for the first item (See at least paragraph 35 - 36 and 42 – 43).  

As per claim 3, Sullivan discloses element of: wherein assigning the first item to the location in the delivery vehicle includes determining a position of the first item in a sequence of deliveries of a set of items assigned to the delivery vehicle (See at least paragraph 35 - 36 and 42 – 43).  

As per claim 6, Sullivan discloses all the elements of the claimed invention but does not explicitly teach elements of:
wherein assigning the first item to the location in the delivery vehicle includes determining one or more measurements of the first item, determining one or more measurements of available storage locations in the delivery vehicle, determining a position of a delivery of the first item in a sequence of deliveries of a set of items assigned to the delivery vehicle, and determining the assigned location of the first item based on the one or more measurements of the first item, the one or more measurements of the available storage locations in the delivery vehicle, and the position of the delivery of the first item in the sequence of deliveries.  
Worsley teaches elements of: wherein assigning the first item to the location in the delivery vehicle includes determining one or more measurements of the first item, determining one or more measurements of available storage locations in the delivery vehicle, determining a position of a delivery of the first item in a sequence of deliveries of a set of items assigned to the delivery vehicle, and determining the assigned location of the first item based on the one or more 
Both Sullivan and Worsley are teaching art of retrieving items from storage and loading them on to the delivery truck.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein assigning the first item to the location in the delivery vehicle includes determining one or more measurements of the first item, determining one or more measurements of available storage locations in the delivery vehicle, determining a position of a delivery of the first item in a sequence of deliveries of a set of items assigned to the delivery vehicle, and determining the assigned location of the first item based on the one or more measurements of the first item, the one or more measurements of the available storage locations in the delivery vehicle, and the position of the delivery of the first item in the sequence of deliveries as taught by Worsley in the system of Sullivan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Sullivan discloses element of: wherein the AGV includes a drive unit that provides motive force to the AGV, a guidance system that locates the AGV in the delivery vehicle, and an item handling mechanism adapted to move items (See at least figure 2 – 5).

Claims 11 – 13, 15 and 19 – 20 discloses same or substantially similar claim limitations as claims 1 – 3, 6 and 10. Therefore, claims 11 – 13, 15 and 19 – 20 are rejected under same rationales as claims 1 – 3, 6 and 10.

Claim 4- 5, 7 – 8, 14, 16 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Worsley and in further view of Hance et al. (Hereinafter Hance) (US 2018/0088586).

As per claim 4, the combination of Sullivan and Worsley discloses all the elements of the claimed invention but does not explicitly teach elements of:
wherein determining the delivery destination of the first item includes capturing a label of the first item, and  
Page 72 of 78Atty Docket No. 10027-07412 USdetermining, based on the captured label on to the first item, the delivery destination.  
Hance teaches elements of:
wherein determining the delivery destination of the first item includes capturing a label of the first item (See at least paragraph 4 – 5 and figure 4 – 5), and  
Page 72 of 78Atty Docket No. 10027-07412 USdetermining, based on the captured label on to the first item, the delivery destination (See at least paragraph 33  and 42 – 44).
Sullivan, Worsley and Hance teach AGV which can move items from warehouse or a storage location to a delivery vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein determining the delivery destination of the first item includes capturing a label of the first item, and Page 72 of 78Atty Docket No. 10027-07412 USdetermining, based on the captured label on to the 

As per claim 5, Sullivan, Worsley and Hance disclose element of: 
assigning, by the loading coordination engine, the first item to a door dock associated with the delivery vehicle based on the delivery destination of the first item (Sullivan, see at least paragraph 21, 35 - 36 and 42 – 43); and 
instructing, by the loading coordination engine, a conveyor mechanism to transport the first item to the door dock associated with the delivery vehicle (Hance, see at least paragraph 71).  

As per claim 7, Sullivan, Worsley and Hance disclose element of: 
wherein the delivery vehicle includes a stabilizing mechanism adapted to impede movement of the AGV within the delivery vehicle (Hance, see at least paragraph 43).  

As per claim 8, Sullivan, Worsley and Hance disclose element of: wherein the AGV includes a stabilizing mechanism interface interacting with the stabilizing mechanism of the delivery vehicle, the stabilizing mechanism interface and stabilizing mechanism stabilizing the AGV during acceleration of the delivery vehicle (Hance, see at least paragraph 43 and 58).  

Claims 14, 16 – 17 have same or substantially similar limitations as claims 4 – 5 and 7 – 8. Therefore, claims 14, 16 – 17 are rejected under same rationales as claims 4 – 5 and 7 – 8.
 
Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Worsley and in further view of Jacobus et al. (Hereinafter Jacobus) (US 2018/0089616).

As per claim 9, he combination of Sullivan and Worsley discloses all the elements of the claimed invention but does not explicitly teach element of: wherein the delivery vehicle includes a shelf at the assigned location, the shelf including a mechanism adapted to transport items between a first side of the shelf being proximate to the AGV and a second side of the shelf being distal from the AGV.  
Jacobus teaches element of: wherein the delivery vehicle includes a shelf at the assigned location, the shelf including a mechanism adapted to transport items between a first side of the shelf being proximate to the AGV and a second side of the shelf being distal from the AGV (See at least Paragraph 94 and 97).
Sullivan, Worsley and Jacobus teach autonomous vehicle moving items from storage to delivery truck.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the delivery vehicle includes a shelf at the assigned location, the shelf including a mechanism adapted to transport items between a first side of the shelf being proximate to the AGV and a second side of the shelf being distal from the AGV as 

Claim 18 recites same or substantially similar limitations as claim 9. Therefore, claim 18 is rejected under same rationales as claim 9.

Response to Arguments
Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662